Per curiam.

The words, “jointly and severally,” must be construed distributively, so as to apply as well to the obligors as to *146their heirs. There seems to be no reason why the parties to the contract should have intended a distinction between themselves and tbeir heirs, as to the manner of being bound. “. We bind our. se^ves»” makes them joint obligors. “ We bind our heirs, execu. tors, and administrators,” binds them jointly. “ We bind each and every of them,” binds them severally, “ Jointly and severally,” apply to all the parties bound, and appear to have been added in order to express an intention so to bind, as well the obligors, as each and every of their heirs. “ We bind ourselves, jointly and severally; we bind our heirs, and each of them, jointly and severally,” &c.
Note. See 2 Bay’s Reps, 447, Carter v. Carter. 16 Vin, Abr. 56. 5 Bac. Abr. 164, Guilt.
Motion granted.